J-S30041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEWITT MATHAIS CLIFTON                     :
                                               :
                       Appellant               :   No. 414 MDA 2021

         Appeal from the Judgment of Sentence Entered March 24, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005380-2006


BEFORE:      BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: MARCH 11, 2022

        Appellant, Dewitt Mathais Clifton, appeals from the judgment of

sentence of 2 ½ to 10 years’ imprisonment followed by 20 years’ probation,

which was imposed following the revocation of his probation. We vacate the

judgment of sentence and remand for resentencing.

        Our review of the record reveals the following relevant history. On April

23, 2008, Appellant pleaded no contest pursuant to a negotiated plea

agreement to two counts of statutory sexual assault (counts 1 and 2), two

counts of unlawful contact with a minor (counts 3 and 4), two counts of

corruption of minors (counts 5 and 6), and two counts of indecent assault

(counts 7 and 8).1 The factual basis for the plea was that in 2006, Appellant,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1  18 Pa.C.S.        §§   3122.1,    6318(a)(1),   6301(a)(1),   and   3126(a)(8),
respectively.
J-S30041-21



who was then 23-years old, had consensual sex on two occasions with a 15-

year old girl.2 N.T., 4/23/08, at 5-6, 9-10. On November 6, 2008, Appellant

was sentenced to a term of imprisonment of 18 to 36 months at count 1, 10

years’ probation at counts 2 through 4, 5 years’ probation at counts 5 and 6,

and 2 years’ probation at counts 7 and 8.        The probationary terms were

directed to run consecutively to the term of incarceration at count 1 and

concurrently with each other.

       On March 18, 2021, the lower court held a violation of probation (“VOP”)

hearing. At the hearing, Appellant’s probation officer, Brandi Hooper, testified

that Appellant violated the conditions of his probation by (i) recording himself

having sexual intercourse with an adult woman in his vehicle during daylight

hours and retaining the video on his cell phone; (ii) using the Snapchat

application to contact the woman with whom he had sexual relations; (iii)

searching for pornographic and other sexually explicit material on his cell

phone; and (iv) having unspecified “contact with minors.” N.T., 3/18/21, at

2-3.

       On March 24, 2021, the VOP court sentenced Appellant to 2 ½ to 10

years’ imprisonment at count 2 followed by 10-year probationary terms at

counts 3 and 4, which were imposed consecutive to each other and
____________________________________________


2 Appellant entered a no contest plea on the same date at a different docket
to witness intimidation and related charges, arising out of allegations that he
threatened a 14-year old not to publicly disclose his relationship with the 15-
year old. N.T., 4/23/08, at 2, 5-6, 9-10. These convictions are not the subject
of the current appeal.

                                           -2-
J-S30041-21



consecutive to the term of incarceration at count 2. Appellant filed a timely

post-sentence motion for reconsideration of the sentence. Prior to the VOP

court ruling on the post-sentence motion, however, Appellant filed a timely

notice of appeal from the judgment of sentence. See Pa.R.Crim.P. 708(E)

(“The filing of a motion to modify [a VOP] sentence will not toll the 30-day

appeal period.”).

       On appeal, Appellant raises the following issue:

       Whether the [VOP] court abused its discretion in running
       Appellant’s sentences consecutively resulting in a sentence of two
       and a half (2 ½) to ten (10) years of state incarceration followed
       by two, ten-year sentences of state supervision to run
       consecutively to each other and consecutive to incarceration.

Appellant’s Brief at 5. Appellant argues that the VOP court erred by failing to

state sufficient reasons on the record to support the sentence.        Appellant

further contends that the VOP sentence was so manifestly excessive as to

constitute an abuse of discretion in light of the fact that the VOP court did not

consider his history, characteristics, and rehabilitative needs.       Appellant

asserts that the court could have satisfied the punitive purpose inherent in the

sentencing scheme without imposing a term of imprisonment.3
____________________________________________


3 Appellant also argues that he was prejudiced at the revocation hearing as a
result of the faulty remote access technology that prevented him from fully
participating in the hearing. Appellant’s Brief at 24. We note that at one point
during the hearing, Appellant’s speech was unintelligible and was not able to
be recorded in the transcript. N.T., 3/18/21, at 9. However, the technical
difficulties were resolved, and Appellant was then able to make an extended
statement to the VOP court prior to sentencing. Id. at 10-14. We further
note that Appellant’s counsel did not raise an objection related to the technical
(Footnote Continued Next Page)


                                           -3-
J-S30041-21



       Appellant’s arguments implicate the discretionary aspects of his VOP

sentence.     A challenge to the discretionary aspect of a sentence is not

appealable as of right. Commonwealth v. Akhmedov, 216 A.3d 307, 328

(Pa. Super. 2019) (en banc).

       Rather, an appellant challenging the sentencing court’s discretion
       must invoke this Court’s jurisdiction by (1) filing a timely notice of
       appeal; (2) properly preserving the issue at sentencing or in a
       motion to reconsider and modify the sentence; (3) complying with
       Pa.R.A.P. 2119(f), which requires a separate section of the brief
       setting forth “a concise statement of the reasons relied upon for
       allowance of appeal with respect to the discretionary aspects of a
       sentence[;]” and (4) presenting a substantial question that the
       sentence appealed from is not appropriate under the Sentencing
       Code[.]

Id. (citation omitted). Only once the appellant has satisfied each of the four

requirements to invoke our jurisdiction will we proceed to review the merits

of the discretionary sentencing issue. Id. at 328-29.

       Appellant has satisfied the first three requirements as he filed a timely

notice of appeal, he preserved his arguments in a timely post-sentence

motion, and he included a Rule 2119(f) statement in his brief.           We next

address whether Appellant’s Rule 2119(f) statement raises a substantial

question. A substantial question is present where the appellant advances an

argument that the sentence was inconsistent with a specific provision of the


____________________________________________


issues either at the time of revocation or in the post-sentence motion. Any
appellate claim based upon the technological defects at the revocation hearing
is accordingly waived. See Pa.R.A.P. 302(a) (“Issues not raised in the trial
court are waived and cannot be raised for the first time on appeal.”).

                                           -4-
J-S30041-21



Sentencing Code or contrary to the fundamental norms underlying the

sentencing process. Id. at 328.

      Appellant asserts in his Rule 2119(f) statement that his sentence was

manifestly excessive and disproportionate to the technical nature of his

probation violation.   Appellant’s Brief at 14-15.    Appellant has raised a

substantial question. See Commonwealth v. Crump, 995 A.2d 1280, 1282

(Pa. Super. 2010) (“The imposition of a sentence of total confinement after

the revocation of probation for a technical violation, and not a new criminal

offense, implicates the fundamental norms which underlie the sentencing

process.”) (citation omitted); Commonwealth v. Carver, 923 A.2d 495, 497

(Pa. Super. 2007) (same); see also Commonwealth v. Dunphy, 20 A.3d

1215, 1222 (Pa. Super. 2011) (claim that sentencing court failed to offer

specific reasons for sentence raises a substantial question). Accordingly, we

will proceed to review the merits of the appeal.

      Our standard of review for challenges to the discretionary aspects of

sentencing is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Watson, 228 A.3d 928, 936-37 (Pa. Super. 2020)

(citation omitted).


                                     -5-
J-S30041-21



      When imposing a sentence following a revocation of probation, a VOP

court is guided by Sections 9721(b) and 9771(c) of the Sentencing Code, 42

Pa.C.S. §§ 9721(b), 9771(c). See Commonwealth v. Derry, 150 A.3d 987,

993-94 (Pa. Super. 2016). Section 9721(b) provides in relevant part that

“[i]n every case in which the court [] resentences a person following

revocation of probation [], the court shall make as a part of the record, and

disclose in open court at the time of sentencing, a statement of the reason or

reasons for the sentence imposed.” 42 Pa.C.S. § 9721(b). The statute further

provides that “[f]ailure to comply [with the provisions of this subsection] shall

be grounds for vacating the sentence or resentence and resentencing the

defendant.”   Id.; see also Commonwealth v. Cartrette, 83 A.3d 1030,

1041 (Pa. Super. 2013) (en banc). Additionally, pursuant to Rule of Criminal

Procedure 708, when imposing a sentence following revocation of probation

“[t]he judge shall state on the record the reasons for the sentence imposed.”

Pa.R.Crim.P. 708(D)(2).

      This Court has explained as follows a sentencing court’s obligation to

state its rationale for imposing a revocation sentence:

      [T]he requirement that a trial court explain its sentence under
      Section 9721 and corresponding [] Rule 708 has two components.
      First, the court must state its reasons on the record at the time
      the sentence is imposed. See Commonwealth v. Riggins, 377
      A.2d 140, 143 (Pa. 1977); Commonwealth v. Beasley, 570 A.2d
      1336, 1338 (Pa. Super. 1990) (“A sentencing court has a statutory
      duty to disclose in open court at the time of sentencing a
      statement of reasons for the sentence imposed”). Requiring the
      sentencing court to state its reasons at that time provides a
      procedural mechanism for the aggrieved party both to attempt to


                                      -6-
J-S30041-21


       rebut the court’s explanation and inclination before the sentencing
       proceeding ends, and to identify and frame substantive claims for
       post-sentence motions or appeal. Commonwealth v. Reaves,
       923 A.2d 1119, 1129 (Pa. 2007). Therefore, [] it is not sufficient
       for the trial court to state its reasons in a post-sentence Rule
       1925(a) opinion. See Commonwealth v. Giles, 449 A.2d 641
       (Pa. Super. 1982) (rejecting argument that the failure to state
       reasons at the time of sentencing can be remedied by stating them
       in a later opinion); see also Commonwealth v. Harris, 457 A.2d
       572, 574-575 (Pa. Super. 1983). The reasons must be given “in
       open court at the time of sentencing.” 42 Pa. C.S. § 9721(b).

       Second, although “[a] sentencing court need not undertake a
       lengthy discourse for its reasons for imposing a sentence, . . . the
       record as a whole must reflect the sentencing court’s
       consideration of the facts of the crime and character of the
       offender.” [] Crump, 995 A.2d [at] 1283 []. A “discourse on the
       court’s sentencing philosophy, as it applies to the defendant
       before it, is not required.” Commonwealth v. Hill, 629 A.2d
       949, 953 (Pa. Super. 1993). But “the reasons must reflect the
       judge’s consideration of the sentencing code, the circumstances
       of the offense and the character of the offender.” Beasley, 570
       A.2d at 1338; see also Hill, 629 A.2d at 953 (“Simply put, the
       sentencing judge must state his or her reasons for the sentence
       imposed”).

Commonwealth v. Flowers, 149 A.3d 867, 875-76 (Pa. Super. 2016).

       In the present matter, while there was lengthy discussion at the

revocation hearing concerning the maximum legal sentence that could be

imposed, N.T., 3/18/21, at 3-7, 14-16, the VOP court did not state on the

record at the revocation hearing any rationale for the sentence actually

imposed upon Appellant. Id. at 16. We note that the judge presiding over

the revocation proceedings was not the same judge who had initially accepted

Appellant’s plea and sentenced him, and there is no indication on the record

that   the   VOP   court   was   familiar   with   Appellant’s   character.   Cf.

Commonwealth v. Pasture, 107 A.3d 21, 28 (Pa. 2014) (where the same

                                      -7-
J-S30041-21



judge imposes the initial sentence and the revocation sentence, “the stated

reasons for a revocation sentence need not be as elaborate as that which is

required at initial sentencing” as the judge “is already fully informed as to the

facts and circumstances of both the crime and the nature of the defendant”).

      Appellant did raise the VOP court’s failure to state its rationale for

sentencing in his post-sentence motion and his concise statement of errors

filed pursuant to Rule of Appellate Procedure 1925(b), and the VOP court

stated its reasons for the sentence in its Rule 1925(b) opinion. See VOP Court

Opinion, 6/2/21, at 5. However, as Flowers makes clear, a sentencing court’s

belated explanation of its rationale in a Rule 1925(a) opinion does not

substitute for the Sentencing Code’s mandate that the reasons for the

sentence be stated “in open court at the time of sentencing.” 149 A.3d at 876

(quoting 42 Pa. C.S. § 9721(b)).

      Accordingly, we vacate the Appellant’s sentence imposed following

revocation of his probation and remand this matter to the VOP court for

resentencing, at which time the court will articulate adequate reasons for the

new sentence as required by the Sentencing Code and Rules of Criminal

Procedure.   42 Pa.C.S. § 9721(b); Pa.R.Crim.P. 708(D)(2); Flowers, 149

A.3d at 875-77 (vacating sentence imposed after revocation of intermediate

punishment and remanding for resentencing based upon sentencing court’s




                                      -8-
J-S30041-21



failure to state reasons for sentence at hearing and in spite of fact that court

later articulated basis in Rule 1925(a) opinion).4

       Revocation of probation affirmed. Judgment of sentence vacated. Case

remanded for further proceedings. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




____________________________________________


4As we have vacated Appellant’s sentence, we need not address his separate
argument that the VOP sentence was manifestly excessive. See Flowers,
149 A.3d at 877.

                                           -9-